Citation Nr: 0511131	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  95-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chronic pain and degenerative changes of the lumbosacral 
spine, for purposes of accrued benefits.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of an exploratory laparotomy with uterosacral 
neurectomy, lysis of peritoneal adhesions, chronic pelvic 
inflammatory disease, and retroverted uterus, for purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran performed active duty for training from April to 
July 1976, and had active military service from November 1977 
to July 1986; she died in May 1993.  The appellant is the 
mother of the veteran.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the appellant's claims 
of service connection for the cause of the veteran's death 
and for accrued benefits.  In March 1997, the appellant 
testified at a Board hearing at the RO.

In June 1997, the Board remanded the issue of service 
connection for the cause of the veteran's death for 
additional development of the evidence.  Appellate 
consideration of the accrued benefits issues was deferred 
pending the outcome of VA's protective appeal to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) of the decision in Jones v. Brown, 8 Vet. App. 558 
(1996).  That decision was issued by the Federal Circuit in 
February 1998.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998), cert. denied, 525 U.S. 834 (1998).

In September 2000, the Board again remanded the matter for 
additional development of the evidence and due process 
considerations.  While the matter was in remand status, in an 
August 2003 rating decision, the RO granted service 
connection for the cause of the veteran's death.  The RO's 
decision constitutes a full award of the benefit sought on 
appeal with respect to that issue.  Cf. Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
element of effective date, that matter is not now in 
appellate status.  Id. at 1158.

Also in the August 2003 rating decision, the RO awarded an 
increased rating, from 20 to 30 percent, for residuals of 
excision of a neurofibroma of the left leg with peroneal 
nerve damage, for purposes of accrued benefits.  As the 
maximum schedular rating has now been assigned, this issue is 
no longer in appellate status.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8523; see also AB v. Brown, 6 Vet. App. 35, 
38 (1993).

With respect to the remaining issues on appeal, 
unfortunately, another remand is required.  The appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on her part.

It is noted that in a March 2005 letter, the appellant was 
advised that she was entitled to an additional hearing as the 
Veterans Law Judge who conducted the March 1997 hearing was 
no longer employed by the Board.  See 38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. § 20.707 (2004).  She was advised that 
if she did not respond to the letter in 30 days, the Board 
would assume that she did not want an additional hearing.  As 
the appellant has not responded to the March 2005 letter, the 
Board will proceed with consideration of this appeal.  



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
A review of the record indicates that the appellant has not 
yet received the required notification.

In addition, a review of the record indicates that additional 
development action is required on the part of the RO.  As the 
Board noted in its previous remand, a review of the record 
indicates that the veteran died while an inpatient at the 
West Los Angeles VA Medical Center (MC).  Although a copy of 
the terminal hospitalization summary is of record, the 
remaining records associated with that period of treatment 
have not yet been obtained.  VA is required to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will only end these efforts 
if it is concluded that the records sought do not exist or 
that further attempts to obtain them would be futile.  38 
C.F.R. § 3.159(c)(2) (2004).

Accordingly, this case is remanded for the following:

1. The RO should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations. This letter 
should also advise the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the West Los 
Angeles VAMC (Wadsworth) and request 
treatment records pertaining to the 
veteran, including a complete record of 
the veteran's terminal period of 
hospitalization.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




